In the

     United States Court of Appeals
                 For the Seventh Circuit
No. 12‐3598

MACH MINING, LLC,
                                                         Petitioner,

                                 v.


SECRETARY OF LABOR, MINE SAFETY
AND HEALTH ADMINISTRATION, ET AL.,
                                                      Respondents.

               Petition for Review of an Order of the
        Federal Mine Safety and Health Review Commission
        Nos. LAKE 2010‐1‐R, LAKE 2010‐2‐R, LAKE 2010‐714.


     ARGUED APRIL 15, 2013 — DECIDED AUGUST 26, 2013


   Before RIPPLE, ROVNER, and WILLIAMS, Circuit Judges.
    RIPPLE, Circuit Judge. Mach Mining, LLC (“Mach”) operates
the Mach No. 1 Mine (the “Mine”), an underground coal mine,
near  Johnston  City,  Illinois.  Mach  mines  the  coal  using  the
“longwall” method, which involves preparing “panels” of coal
for  mining  by  drilling  a  series  of  tunnels  to  provide  for
ventilation, travel routes and access to the working areas of the
mine. Once a panel is ready for mining, the longwall machine
2                                                      No. 12‐3598

moves along the panel “shearing” the coal from the wall (much
like  a  meat  slicer  in  a  deli)  and  using  a  conveyor  belt  to
transport the sheared coal out of the mine. The Mine consists
of five panels, at least some of which are over three miles long. 
     As an underground coal mine operator, Mach is subject to
a  significant  number  of  safety  regulations,  including  the
requirement  that it adopt a ventilation  plan  “suitable to  the
conditions  and  the  mining  system  of  the  coal  mine  and
approved  by  the  Secretary”  of  Labor.  30  U.S.C.  §  863(o).  A
mine operator obtains approval by submitting a written plan
to, and usually engaging in discussions with, district managers
in  the  Mine  Safety  and  Health  Administration  (“MSHA”). 
Mach’s ventilation plan utilizes a “push‐pull” system which
combines blowing large volumes of fresh air into the mine with
an exhaust system that pulls out air containing methane, coal
dust and other particles. Mach evaluates the effectiveness of its
system by setting up monitoring points throughout the mine,
including at the longwall face and at the top of the ventilation
shaft.  An  MSHA  district  manager  approved  this  ventilation
system for Panels 1 and 2, but refused to grant approval when
Mach proposed the same system for Panel 3. Over the course
of eight months, Mach and MSHA negotiated approval of the
plan for Panel 3. The administrative law judge (“ALJ”) found
that the negotiations “included telephone calls, emails, letters
and  meetings,  at  both  the  district  and  national  level.”  Mach
Mining, LLC v. Sec’y of Labor, 32 FMSHRC 149, 151 (2010).   
    MSHA continued to withhold approval of Mach’s ventila‐
tion plan for Panel 3, and Mach sought administrative review. 
Although the mining statutes establish a formal procedure for
obtaining administrative and judicial review of a citation for
No. 12‐3598                                                                3

failure to observe a mandatory mine safety or health standard,
there is no explicit statutory process for obtaining review of a
district  manager’s  refusal  to  approve  a  ventilation  plan. 
Instead,  in  order  to  obtain  review,  mine  operators  follow  a
procedure  outlined  in  the  MSHA  policy  manual.  Following
that  procedure,1  Mach  notified  MSHA  that  it  intended  to
operate without an approved ventilation plan for the purpose
of  obtaining  administrative  review.  MSHA  then  issued  two
citations for “technical violations” which Mach appealed to the
Federal  Mine  Safety  and  Health  Review  Commission  (the
“Commission”).2 
   At a hearing, an ALJ for the Commission determined that
the  Secretary  had  the  burden  of  proving  that  the  district
manager  was  not  arbitrary  and  capricious  in  refusing  to
approve  Mach’s  ventilation  plan.  The  ALJ  thus  refused  to
consider additional evidence tendered by Mach that had not
been  presented  to  the  district  manager  during  informal
negotiations. Based on the record before her, the ALJ deter‐
mined  that  the  district  manager’s  refusal  to  approve  the
ventilation plan was not arbitrary and capricious.


1
     Program Policy Manual, Vol. V ‐ Coal Mines, MSHA, 3‐5 (June 28, 2013),
http://www.msha.gov/REGS/COMPLIAN/PPM/PDFVersion/PPM%20Vo
l%20V.pdf. 

2
    The Commission is an independent adjudicative agency created by the
Federal  Mine  Safety  and  Health  Amendments  Act  of  1977,  Pub.  L.  No.
95‐164, 91 Stat. 1290 (1977) (codified as amended at 30 U.S.C. §§ 801‐878)
(the “1977 Act”). It provides administrative trial and appellate review of
legal disputes arising under the Act. See 30 U.S.C. §§ 815(d), 823(d). We
discuss the Commission’s role in more detail infra at 12‐14.
4                                                                  No. 12‐3598

   A  divided  panel  of  the  Commission  affirmed  the  ALJ’s
decision.3 As to the proper standard of review, three commis‐


3
    The parties discovered and cured a procedural defect while the case was
pending before the Commission. Generally, when the Secretary issues a
citation, he provides the mine operator with notice of the citation and later
separately  notifies  the  mine  operator  of  the  amount  of  the  proposed
penalty. See 30 U.S.C. § 815(a). If a mine operator contests a citation, it must
separately  contest  the  penalty  if  it  desires  review  of  the  amount  of  the
penalty. See 29 C.F.R. §§ 2700.21(a), 2700.26. Despite the thirty‐day deadline
for contesting a citation, a mine operator has the option to wait to contest
the citation until after it receives notice of the proposed penalty because it
may challenge the fact of the violation during proceedings on the amount
of the penalty. Id. § 2700.21(b); United Mine Workers of America, ex rel. Local
1248, Dist. 2 v. Maple Creek Mining, Inc., 29 FMSHRC 583, 594 (2007) (quoting
Sec’y of Labor v. Quinland Coals, Inc., 9 FMSHRC 1614, 1620‐21 & n.9 (1987)).
If a mine operator contests the citation and later pays the proposed penalty,
the mine operator is deemed to have admitted the fact of the violation, the
payment becomes a final order of the Commission, and the party cannot
continue to contest the citation. Secʹy of Labor v. IO Coal Co., 31 FMSHRC
1346, 1354 (2009); Sec’y of Labor v. Old Ben Coal Co., 7 FMSHRC 205, 209
(1985) (“[T]he fact of violation cannot continue to be contested once the
penalty proposed for the violation has been paid.”). 
    Here,  the  Secretary  issued  the  citations  on  September  29,  2009,  and
Mach  contested  them  on  October  1,  2009.  On  November  4,  2009,  the
Secretary notified Mach of the proposed penalty and, unbeknownst to the
parties’ attorneys, Mach paid the penalty by check on November 30, 2009.
The Secretary discovered the payment after the ALJ had issued her decision
and  while  the  matter  was  pending  before  the  Commission  itself.  The
Commission granted the parties’ request to hold the appeal in abeyance
while  Mach  requested  relief  from  the  final  order  that  resulted  from  the
inadvertent payment. The Commission granted relief from the final order;
the Secretary filed a penalty assessment; Mach contested the penalty; the
ALJ reissued her order; Mach sought review before the Commission. The
                                                                   (continued...)
No. 12‐3598                                                                             5

sioners  held  that  the  ALJ  was  correct  in  considering  only
whether  the  district  manager’s  decision  was  arbitrary  and
capricious.  Sec’y  of  Labor  v.  Mach  Mining,  LLC,  34  FMSHRC
1784, 1790 (2012). They relied on language in the Mine Act that
suggests that the Secretary has discretion in deciding whether
to approve a ventilation plan, id. at 1791, and noted that the
Commission had applied an arbitrary and capricious standard
in reviewing denial of emergency response plans, id. at 1792.4 
   Two  dissenting  commissioners  believed  that  a  more
plenary  review  was  required.  They  cited  prior  Commission
decisions  in  which  the  ALJ  independently  had  weighed
evidence and required the Secretary to show by a preponder‐
ance of the evidence that the operator’s proposed ventilation
plan was unsuitable to the mine and that the Secretary’s own
plan was suitable. Id. at 1811 (citing Sec’y of Labor v. Peabody
Coal  Co.,  18  FMSHRC  686,  690‐91  (1996);  Sec’y  of  Labor  v.
Peabody Coal Co., 15 FMSHRC 381, 388 (1993)). These commis‐
sioners  argued  that  the  Commission  should  not  change  the
burden and standard for reviewing ventilation plan disputes
without  a  reasoned  explanation.  They  also  suggested  that
emergency response plans have a different standard of review


3
   (...continued)
Commission then consolidated the new appeal with the appeal that was
held in abeyance.

4
       See  30  U.S.C.  §  876(b)(2)(C);  Sec’y  of  Labor  v.  Twentymile  Coal  Co.,  30
FMSHRC  736,  749,  777‐78  (2008)  (applying  an  arbitrary  and  capricious
standard  of  review  to  the  Secretary’s  refusal  to  approve  an  emergency
response plan required by 30 U.S.C. § 876(b)(2)); Sec’y of Labor v. Emerald
Coal Res., LP, 29 FMSHRC 956, 965‐66 (2007) (same). 
6                                                             No. 12‐3598

because the process for approving such plans is set forth by 30
U.S.C. § 876, which does not apply to ventilation plans. Id. at
1812‐13.5
    On the merits, the majority of the Commissioners held that
the district manager did not abuse his discretion in refusing to
approve the various aspects of Mach’s ventilation plan. Id. at
1809.6 Because the dissenting Commissioners believed that the
ALJ  applied  the  wrong  standard,  they  did  not  address  the
merits  other  than  to  note  that  the  ALJ  may  have  reached  a
different conclusion had she applied the preponderance of the
evidence standard. Id. at 1813‐14.
   Mach  filed  a  timely  petition  for  review  to  this  court.  It
argues that it had a right to a de novo hearing on the merits
before the ALJ and that the ALJ should not have applied the
arbitrary and capricious standard. It also maintains that the
ALJ erred by excluding or discounting certain evidence and


5
    All five commissioners agreed that the ALJ did not abuse her discretion
in excluding evidence that had not been presented to the district manager
prior to the date of the technical violation. The majority opinion held that
the ALJ did not abuse her discretion in excluding evidence related to other
mine plans because the district manager must decide what is suitable to
Mach’s  mine,  and  Mach’s  unique  system  makes  comparison  to  other
ventilation plans of limited value. Sec’y of Labor v. Mach Mining, LLC, 34
FMSHRC 1784, 1807 (2012). The majority also noted that the ALJ did not
wholly exclude the evidence on other mine ventilation plans because she
had allowed “witnesses to rely upon their experiences with other mines.”
Id. at 1808. 

6
    The majority remanded one issue for further consideration by the ALJ. Id.
at 1798. On remand, the parties stipulated that the remanded  issue was
moot, and the Commission denied Mach’s petition for further review.
No. 12‐3598                                                         7

that the ALJ’s factual findings are not supported by substantial
evidence.
   We have jurisdiction under 30 U.S.C. § 816(a)(1). For the
reasons set forth in this opinion, we deny the petition.


                                  I
                          DISCUSSION
                                 A.
     As  this  case  comes  to  us,  the  major  point  of  contention
between the parties is whether the Commission, the authority
charged  with  adjudicating  citations  issued  by  the  Secretary
through  MSHA,  should  review  deferentially  the  Secretary’s
refusal to approve a ventilation plan. Stated more precisely, or
at least more practically, when the Secretary refuses to approve
a ventilation plan, is the mine operator entitled to a de novo
hearing before the Commission, or must the Commission defer
to  the  Secretary’s  decision  on  the  record  assembled  by  the
district  manager  and  reverse  that  determination  only  if  the
Secretary fails to establish that the decision was not arbitrary
and capricious? 
    In Steadman v. Securities & Exchange Commission, 450 U.S. 91,
95 (1981), the Supreme Court noted that, when faced with the
task of ascertaining the applicable degree of proof, a court first
must ascertain whether Congress has spoken on the issue. If
Congress has spoken, that is, of course, the end of the matter.
If Congress has not spoken, courts must fashion the applicable
standard.  In  undertaking  such  a  task,  however,  we  must
choose a standard compatible with the congressional policies
8                                                                 No. 12‐3598

articulated  in  the  general  legislative  scheme  and  choose  a
standard that best reflects the values and choices that Congress
has identified. See id. at 97‐102 (examining the language and
history  of  section  7(c)  of  the  Administrative  Procedure  Act
(“APA”)  to  determine  what  standard  of  proof  Congress
intended  to  be  applied).  We  now  embark  on  that  analytical
journey. 


                                        1.
    Mach  submits  that  the  question  before  us  requires  a
straightforward  application  of  the  cardinal  rule  of  statutory
interpretation: Courts must adhere to the plain meaning of the
statutory language. Noting that the Secretary’s refusal comes
before the Commission as the adjudication of a citation, albeit
a citation for a “technical violation,” Mach submits that every
proceeding  to  review  a  citation,  including  citations  for
“technical violations,” is an adjudicative proceeding that must
be conducted in accordance with section 554 of the APA. See 30
U.S.C. § 815(d). In Mach’s view, those procedures require the
exercise of de novo review of the Secretary’s judgment. It notes
that, in Steadman, 450 U.S. at 102, the Supreme Court held that
the  standard  of  proof  that  applies  in  hearings  governed  by
section 554 of the APA is preponderance of evidence.7 



7
    Steadman v. Securities & Exchange Commission, 450 U.S.  91,  102 (1981),
specifically  held  that  section  7(c)  of  the  APA  established  a  “traditional
preponderance‐of‐the‐evidence  standard.”  Section  7(c)  of  the  APA  was
codified at 5 U.S.C. § 556(d) and applies to adjudications under section 554.
See 5 U.S.C. § 556(a).
No. 12‐3598                                                             9

    Mach is correct in stating that our starting point in analyz‐
ing the question before us must be the plain wording of the
statute enacted by Congress. However, we cannot apply this
rule to selected words divorced from the context in which they
appear. See FDA v. Brown & Williamson Tobacco Corp., 529 U.S.
120, 132‐33 (2000) (“The meaning—or ambiguity—of certain
words or phrases may only become evident when placed in
context. It is a ‘fundamental canon of statutory construction
that the words of a statute must be read in their context and
with a view to their place in the overall statutory scheme.’”
(citation omitted) (quoting Davis v. Michigan Dep’t of Treasury,
489 U.S. 803, 809 (1989)); Zeigler Coal Co. v. Kleppe, 536 F.2d 398,
405 (D.C. Cir. 1976) (examining the Federal Coal Mine Health
and Safety Act of 1969 “[o]n the whole” to determine whether
adopted and approved ventilation plans should be enforced as
mandatory standards). Our ultimate objective must be to give
effect to the congressional intent embodied in the entire statute.
We  therefore  turn  to  an  examination  of  the  overall  text  and
structure of the statute to ascertain its intent. 
    Examination of the text and the structure reveals that the
regulation of mining industry practices has been committed by
Congress to a bifurcated structure. In the simplest of terms, the
statutory scheme contemplates that the Secretary sets manda‐
tory  health  and  safety  standards,  either  through  the  formal
agency rulemaking process, 30 U.S.C. § 811, or through plans
submitted by industry participants for approval, id. § 862(a)
(roof  plans);  id.  §  863(o)  (ventilation  plans);  id.  §  875  (emer‐
gency  shelter  plans);  id.  §  876(b)(2)(C)  (emergency  response
plans); see also Zeigler Coal Co., 536 F.2d at 409 (holding that the
“requirements of duly adopted ventilation plans generally are
10                                                             No. 12‐3598

[as]  enforceable”  as  other  mandatory  standards  (footnote
omitted)). The Secretary also must enforce rules and standards
once they are promulgated or approved. 30 U.S.C. §§ 814‐815.
By  contrast,  the  Commission  performs  an  adjudicative  role,
principally the adjudication of citations issued by the Secretary.
Id. §§ 815(d), 823(d). We now examine each of these roles in
more detail.
     First,  with  respect  to  formal  rulemaking,  the  Mine  Act
authorizes and directs the Secretary to “develop, promulgate,
and revise as may be appropriate, improved mandatory health
or safety standards for the protection of life and prevention of
injuries in coal or other mines.” Id. § 811(a). The Secretary also
is  authorized  to  grant  exceptions  to  mine  operators  who
request a modified standard. Id. § 811(c). Before granting an
exception,  however,  the  Secretary  must  determine  that  the
proposed  modified  standard  would  be  just  as  safe  as  the
mandatory standards, and must publish notice and provide
opportunity for a public hearing on the matter. Id.8 It is well


8
    Section 811(c) provides:
          Upon petition by the operator or the representative of miners,
     the Secretary may modify the application of any mandatory safety
     standard to a coal or other mine if the Secretary determines that an
     alternative method of achieving the result of such standard exists
     which will at all times guarantee no less than the same measure of
     protection afforded the miners of such mine by such standard, or
     that the application of such standard to such mine will result in a
     diminution of safety to the miners in such mine. Upon receipt of
     such petition the Secretary shall publish notice thereof and give
     notice to the operator or the representative of miners in the affected
                                                                 (continued...)
No. 12‐3598                                                                    11

established that the exercise of such rulemaking authority is
subject to deferential review. See, e.g., Intʹl Union, United Mine
Workers of America v. Fed. Mine Safety & Health Admin., 920 F.2d
960, 964, 966‐67 (D.C. Cir. 1990) (holding that the Secretary was
entitled  to  deference  when  determining  whether  to  alter
mandatory  standards,  but  remanding  because  the  Secretary
failed to explain adequately his reasoning).
    In certain areas of mine safety, such as roofing and ventila‐
tion systems, Congress recognized that miner safety could be
addressed effectively only in a mine‐specific context. S. Rep.
No. 95‐181, at 25 (1977), reprinted in 1977 U.S.C.C.A.N. 3401,
3425  (“Such  individually  tailored  plans,  with  a  nucleus  of
commonly accepted practices, are the best method of regulat‐
ing  such  complex  and  potentially  multifaceted  problems  as
ventilation, roof control and the like.”). The statutory scheme
therefore  requires  that,  in  these  areas,  individual


8
   (...continued)
       mine, as appropriate, and shall cause such investigation to be made
       as  he  deems  appropriate.  Such  investigation  shall  provide  an
       opportunity for a public hearing at the request of such operator or
       representative or other interested party, to enable the operator or
       the representative of miners in such mine or other interested party
       to present information relating to the modification of such stan‐
       dard. Before granting any exception to a mandatory safety stan‐
       dard, the findings of the Secretary or his authorized representative
       shall be made public and shall be available to the representative of
       the miners at the affected mine. The Secretary shall issue a decision
       incorporating his findings of fact therein, and send a copy thereof
       to the operator or the representative of the miners, as appropriate.
       Any such hearing shall be of record and shall be subject to section
       554 of Title 5.
12                                                   No. 12‐3598

mine  operators  develop  mine‐specific  plans,  potentially
containing  additional  health  and  safety  requirements,  and
submit them to the Secretary’s delegate for approval  before
implementation.  30  U.S.C.  §§  862(a)  (roof  plans),  863(o)
(ventilation plans). 
    Finally, the Secretary has enforcement authority and can
issue  a  citation  when  he  “or  his  authorized  representative
believes that an operator of a coal or other mine subject to this
chapter has violated this chapter, or any mandatory health or
safety  standard.”  Id.  §  814(a).  The  Secretary  is  further
authorized to issue an order requiring the mine operator to
withdraw persons from the mine if, in any ninety‐day period,
he finds two violations that were “caused by an unwarrantable
failure” to comply with the mandatory standards and which
“could significantly and substantially contribute” to a safety or
health hazard. Id. § 814(d). 
    In  contrast  to  the  Secretary’s  duties,  adjudication  of
citations was entrusted by Congress to the Commission. An
operator may choose not to contest a citation, in which case the
citation is deemed a final order of the Commission thirty days
after receipt. Id. § 815(a). Alternatively, an operator may choose
to contest a citation, in which case the operator additionally
may request a hearing for temporary relief under § 815(b)(2)
prior to full review on the merits. When looking at the merits,
     the  Commission  shall  afford  an  opportunity  for  a
     hearing (in accordance with section 554 of Title 5,
     but  without  regard  to  subsection  (a)(3)  of  such
     section), and thereafter shall issue an order, based
     on findings of fact, affirming, modifying, or vacating
No. 12‐3598                                                                       13

       the Secretary’s citation, order, or proposed penalty,
       or directing other appropriate relief. 
Id. § 815(d).
     In  bifurcating  this  regulatory  system,  Congress  clearly
intended  to  separate  the  Secretary’s  rulemaking  and
enforcement  functions  from  the  Commission’s  adjudicative
function. The Senate report states that the purpose of vesting
adjudicative  authority  in  the  Commission  was  to  have  a
“completely independent adjudicatory authority.” S. Rep. No.
95‐181  at  47,  reprinted  in  1977  U.S.C.C.A.N.  at  3447.  “The
Committee  believes  that  an  independent  Commission  is
essential  to  provide  administrative  adjudication  which
preserves due process and instills much more confidence in the
program.” Id. In examining a statute with a similar structure,
the  Supreme  Court  noted  that  “[t]he  purpose  of  this  ‘split
enforcement’ structure was to achieve a greater separation of
functions than exists within the traditional ‘unitary’ agency,
which  under  the  Administrative  Procedure  Act  (APA)
generally must divide enforcement and adjudication between
separate personnel.” Martin v. Occupational Safety & Health Rev.
Comm’n, 499 U.S. 144, 151 (1991) (examining the distinct roles
of  the  Secretary  of  Labor  and  the  Occupational  Safety  and
Health  Review  Commission  (“OSHRC”)  under
the Occupational Safety and Health Act).9 


9
    We agree with the Court of Appeals for the District of Columbia Circuit’s
view that “[t]he administrative and judicial review procedures in the OSH
Act are nearly identical to those in the Mine Act.” Sturm, Ruger & Co. v.
Chao,  300  F.3d  867,  872  (D.C.  Cir.  2002)  (alteration  in  original)  (internal
                                                                       (continued...)
14                                                      No. 12‐3598

    Notably, although Congress intended that the Commission
review  the  Secretary’s  decisions,  the  Senate  report  also
indicated that the Secretary’s interpretation of the statute and
regulations  should  receive  some  deference:  “Since
the  Secretary  of  Labor  is  charged  with  responsibility  for
implementing this Act,  it is the intention  of  the  Committee,
consistent  with  generally  accepted  precedent,  that  the
Secretary’s interpretations of the law and regulations shall be
given weight by both the Commission and the courts.” S. Rep.
No. 95‐181 at 49, reprinted in 1977 U.S.C.C.A.N. at 3448; see also
Martin, 499 U.S. at 152‐53 (discussing the Secretary’s expertise
in  assessing  a  particular  regulatory  interpretation);  Secʹy  of
Labor v. Excel Mining, LLC, 334 F.3d 1, 6, 11‐12 (D.C. Cir. 2003)
(holding  that  the  Secretary  of  Labor’s  interpretation  was
entitled to deference and that the decision to issue a citation
based on an average of samples taken during a single shift,
rather than during multiple shifts, was reasonable). 


                                 2. 
    This examination of the text and the structure of the statute
reveals two important points for the task before us. First, the
role  of  the  Secretary  in  approving  safety  plans  in  areas  not
susceptible  to  general  regulatory  governance  through  the
rulemaking  process  is  distinctly  different  from  the  role  he
performs pursuant to his enforcement duties. After a process
of  dialogue  and  negotiation  with  the  mine  operator,  the


9
   (...continued)
quotation marks omitted).
No. 12‐3598                                                                     15

Secretary  must  make  an  independent  judgment  that  the
ventilation system for a particular mining site is safe for those
who will work there.10 Although specific to a certain mine and
susceptible  to  more  frequent  alteration  as  conditions  in  the
mine change, the process is essentially one of setting standards,
not, in many ways, substantially different from setting more
lasting and general standards through the rulemaking process.
As the Court of Appeals for the District of Columbia Circuit
has  noted,  the  plan  approval  process  differs  from  formal
rulemaking because the mine operator takes the initiative in
the  development  of  these  mine‐specific  standards,11
nevertheless the statute clearly places on the Secretary the duty
to reach an independent judgment as to the adequacy of the
standards.12 The statute places on the Secretary’s shoulders the
obligation and prerogative of making a discretionary judgment
as to whether the ventilation system developed by the operator
will protect those who must expose their health, and indeed

10
     S. Rep. No. 95‐181, at 25 (1977), reprinted in 1977 U.S.C.C.A.N. 3401, 3425;
see also United Mine Workers of America, Intʹl Union v. Dole, 870 F.2d 662, 669
n.10 (D.C. Cir. 1989) (“not[ing] that while the mine operator had a role to
play  in  developing  plan  contents,  MSHA  always  retained  final
responsibility for deciding what had to be included in the [roof] plan”). 

11
    See Dole, 870 F.2d at 667‐69 (addressing roof control plans); Zeigler Coal
Co.  v.  Kleppe,  536  F.2d  398,  403  (D.C.  Cir.  1976)  (addressing  ventilation
plans).

12
    See 30 U.S.C. § 862(c) (requiring a roof plan to provide for roof securing
materials “at such other locations in the coal mine as the Secretary may
prescribe”);  id.  §  863(o)  (requiring  a  ventilation  plan  to  show  “such
additional or improved equipment as the Secretary may require… and such
other information as the Secretary may require”). 
16                                                                  No. 12‐3598

their lives, to risk by working at that specific site. In contrast to
the  Secretary’s  rulemaking  responsibilities,  the  Secretary’s
decision  to  issue  a  citation  pursuant  to  his  enforcement
authority is subject to review by the Commission. If the mine
operator contests the citation, the Commission has authority to
examine  independently  the  facts  and  circumstances  and
determine  whether  the  mine  operator  in  fact  did  violate  a
standard. 
    Our examination of the language and the structure of the
statute yields a second significant point. It reveals a significant
gap in the overall statutory scheme: Resolution of an impasse
between the mine operator and the Secretary with respect to
the adequacy of a ventilation plan is not addressed specifically
in the statutory language and is not easily discernible from the
overall structure of the statutory scheme. Because this issue is
central to our inquiry, we now undertake a historical analysis
of the statutory language in the hope that it will shed some
light on our understanding of how the statute contemplates the
resolution of such an impasse.13 
   Modern efforts to deal legislatively with problems of health
and  safety  in  the  mining  industry  find  their  anchor  in  the



13
     In determining Congress’s intent with respect to the level of judicial
review it contemplated, we follow the direction of the Supreme Court in
Thunder Basin Coal Co. v. Reich, 510 U.S. 200 (1994), and look to “the statute’s
language, structure, and purpose, its legislative history, and whether the
claims can be afforded meaningful review.” Id. at 207 (citation omitted); see
also  id.  at  216  (noting  the  Mine  Act’s  structure  and  legislative  history);
Steadman, 450 U.S. at 97‐102 (examining the language and legislative history
of the APA to determine the appropriate standard of proof). 
No. 12‐3598                                                               17

Federal Coal Mine Health and Safety Act of 1969, Pub. L. No.
91‐173, 83 Stat. 742 (1969) (codified as amended at 30 U.S.C.
§§ 801‐878) (the “1969 Act”). This legislation established, and
provided for the enforcement of, mandatory health and safety
standards. The 1969 Act directed the Secretary of the Interior
to work with other agencies to develop and promulgate health
and safety standards which would be mandatory for all coal
mines, see 1969 Act § 101, 83 Stat. at 745‐46, and set interim
standards  which  would  be  mandatory  until  permanent
standards were in place, see id. §§ 201, 301, 83 Stat. at 760, 765.
In setting mandatory standards, the Secretary of the Interior
was  directed  to  consult  with  federal  and  state  agencies,
representatives  of  mines  and  miners,  and  other  interested
persons; to base standards on research; to propose standards
using a fairly formal notice and comment procedure and to
make  factual  findings.  Id.  §  101(c)‐(g),  83  Stat.  at  745‐47.
Notably, the 1969 Act also required mine operators to create
mine‐specific  plans  for  areas  of  particular  concern  such  as
ventilation and roofs. See id. §§ 302(a), 303(o), 83 Stat. at 766,
772.
    The 1969 Act called for mine inspections, id. § 103, 83 Stat.
at  749‐50,  and  empowered  the  Secretary  of  the  Interior  to
enforce the mandatory standards by issuing notices or fines, or
by ordering a mine to cease operations, id. § 104, 83 Stat. at 
750‐52.14  Mine  operators  could  seek  review  of  any  order  or
notice by sending a request to the Secretary of the Interior who


14
    In 1976, the D.C. Circuit held that a mine‐specific plan is as enforceable
as the mandatory standards once it is adopted by the mine operator and
approved by the Secretary of the Interior. Zeigler Coal Co., 536 F.2d at 409. 
18                                                          No. 12‐3598

was  then  required  to  investigate  and  hold  a  hearing,  if
requested,  to  enable  the  operator  “to  present  information
relating  to  the  issuance  and  continuance  of  such  order.”  Id.
§ 105(a)(1), 83 Stat. at 753. The hearing would be “of record”
and subject to section 554 of the APA, id. § 105(a)(2), 83 Stat. at
753; the Secretary of the Interior was required to make findings
and issue a written decision, id. § 105(b), 83 Stat. at 753. Orders
of  the Secretary were subject  to judicial  review by a United
States  court  of  appeals,  id.  §  106(a),  83  Stat.  at  754,  but  the
court’s decision would be based “on the record made before
the  Secretary,”  id.  §  106(b),  83  Stat.  at  754.  The  Secretary’s
findings  would  be  conclusive  “if  supported  by  substantial
evidence on the record considered as a whole.” Id. 
   As we have noted, the 1969 Act required mine operators to
adopt  mine‐specific  ventilation  plans  approved  by  the 
Secretary. Id. § 303(o), 83 Stat. at 772. Regulations promulgated
immediately after the 1969 Act established general criteria for
approving ventilation plans, see Mandatory Safety Standards,
Underground Coal Mines, 35 Fed. Reg. 17,890, 17,904 (Nov. 20,
1970) (codified at 30 C.F.R. § 75.316‐2 (1971)), but neither the
1969  Act  nor  the  regulations  outlined  a  method  for  a  mine
operator  to  obtain  review  of  a  district  manager’s  refusal  to
approve a ventilation plan. The Committee Report attached to
the House version of the bill suggested that a mine operator
could  appeal  a  citation  to  the  Secretary  or  directly  to  the
Federal Coal Mine Health and Safety Board of Review.15 If the


15
     The Federal Coal Mine Health and Safety Board of Review was created
in 1952 when Congress amended the Federal Coal Mine Safety Act. Law of
                                                           (continued...)
No. 12‐3598                                                              19

operator appealed directly to this board, it was “not bound by
any previous findings of fact and the burden of proof [was] on
the Secretary.” H.R. Rep. No. 91‐563 (1969), reprinted in 1969
U.S.C.C.A.N. 2503, 2512. If the operator sought review before
the  Secretary  before  appealing  to  the  board,  the  Secretary’s
decision would be prima facie evidence against the operator,
but  “either  side”  was  allowed  to  “produce  additional
evidence.” Id. This procedure did not become part of the final
version  of  the  1969  Act.  In  sum,  the  first  modern  effort  to
address mine safety problems simply did not address resolving
an impasse between a mine operator and the Secretary over the
contents of a site‐specific ventilation plan. 
    In 1976, the United States Court of Appeals for the District
of Columbia Circuit suggested a process for obtaining review
of disapproval of a mine ventilation plan. See Zeigler Coal Co.,
536 F.2d at 406‐07. In that case, the court was asked to consider
whether provisions of an approved ventilation plan should be
considered mandatory standards and thus subject to the 1969
Act’s enforcement provisions. Id. at 401. Before answering the
question in the affirmative, the court examined the 1969 Act’s
history  and  process  for  obtaining  approval  of  a  ventilation
plan.  The  court  noted  that  ventilation  plans  “appear  to  be
developed by informal negotiations between the operator and



15
    (...continued)
July 16, 1952, Pub. L. No. 552, § 205(a), 66 Stat. 692, 697 (1952) (repealed
1969). It was abolished when the 1969 Act became effective. See Federal Coal
Mine Health and Safety Act of 1969, Pub. L. No. 91‐173, § 509, 83 Stat. 742,
803 (1969) (codified as amended at 30 U.S.C. §§ 801‐878) (the “1969 Act”)
(repealing the Federal Coal Mine Safety Act). 
20                                                      No. 12‐3598

the Secretary’s representative” without the protections of the
formal notice and comment process set forth in section 101 of
the 1969 Act. Id. at 403. The mine operator argued that if the
Secretary  could  enforce  a  ventilation  plan  as  a  mandatory
standard,  he  would  be  able  to  circumvent  the  formal
procedures for setting safety standards by simply refusing to
approve  an  operator’s  ventilation  plan  unless  the  operator
agreed  to  whatever  standards  the  Secretary  deemed
appropriate.  Id.  at  406.  The  court  rejected  this  argument;  it
pointed  out  that  a  mine  operator  could  choose  whether  to
adopt  a  plan  and  the  agency’s  recourse  when  an  operator
refused  to  adopt  a  plan  would  be  to  seek  civil  or  criminal
penalties  which  would  require  a  hearing  and  thus  act  as  a
safeguard  against  agency  attempts  to  circumvent  formal
standard‐setting procedures. Id. at 406‐07.
       The statute makes clear that the ventilation plan is
     not formulated by the Secretary, but is “adopted by
     the operator.” While the plan must also be approved
     by the Secretary’s representative, who may on that
     account  have  some  significant  leverage  in
     determining its contents, it does not follow that he
     has anything close to unrestrained power to impose
     terms. For even where the agency representative is
     adamant in his insistence that certain conditions be
     included, the operator retains the option to refuse to
     adopt the plan in the form required … .
       The agency’s recourse to such a refusal to adopt a
     particular plan appears to be invocation of the civil
     and  criminal  penalties  of  §  109,  which  require  an
     opportunity  for  public  hearing  and,  ultimately,
No. 12‐3598                                                        21

     appeal to the courts. At such a hearing, the operator
     may offer argument as to why certain terms sought
     to be included are not proper subjects for coverage
     in the plan. Because we believe that the statute offers
     sound basis for narrowly circumscribing the subject
     matter  of  ventilation  plans,  we  conclude  that  this
     opportunity  for  review  is  a  substantial  safeguard
     against  significant  circumvention  of  the  §  101
     procedures.
Id.  (footnotes  omitted).  The  court  noted  that  the  Secretary’s
power was further limited because the ventilation plan must
contain  only  specific,  as  opposed  to  general,  standards
applicable to a particular mine and must not address issues
other than ventilation. Id. at 407. The Court of Appeals for the
District of Columbia Circuit’s statement in Zeigler is significant
because, although it does not address the standard of review,
it  specifically  addresses,  for  the  first  time,  the  question  of
resolution of an impasse over the terms of a ventilation plan. 
    The  following  year,  Congress  enacted  the  Federal  Mine
Safety  and  Health  Amendments  Act  of  1977,  Pub.  L.
No.   95‐164,  91 Stat. 1290  (1977) (codified as amended  at 30
U.S.C.  §§  801‐878)  (the  “1977  Act”).  The  1977  Act  moved
responsibility  for  setting  and  enforcing  health  and  safety
standards from the Secretary of the Interior to the Secretary of
Labor, 1977 Act § 102, 91 Stat. at 1290, and created the Mine
Safety  and  Health  Administration  as  an  agency  within  the
Department of Labor, id. § 302(a), 91 Stat. at 1319. Like the 1969
Act,  the  1977  Act  provided  that  the  Secretary  could  issue
citations for violations of the mandatory standards, but rather
than challenging the citation to the Secretary, a mine operator
22                                                    No. 12‐3598

now would contest a citation before a newly created Federal
Mine Safety and Health Review Commission. Id. § 201, 91 Stat.
at 1305‐06, 1313 (amending sections 105(d), 113(a) of the 1969
Act). As before, the hearing before the Commission would be
conducted in accordance with 5 U.S.C. § 554. Id. § 201, 91 Stat.
at  1306  (amending  section  105(d)  of  the  1969  Act).  After  a
hearing, the Commission would be required to issue an order
based  on  findings  of  fact.  An  operator  could  seek  judicial
review  by  a  court  of  appeals,  which  would  decide  the  case
based on the record created by the Commission; however, a
party could obtain permission to supplement the record if it
could show that additional evidence was “material and that
there were reasonable grounds for the failure to adduce such
evidence in the hearing before the Commission.” Id. § 201, 91
Stat. at 1306 (amending section 106(a)(1) of the 1969 Act). The
Senate report explained that the creation of an independent
review commission was “essential” to preserving due process
and instilling more confidence in the program. S. Rep. No. 95‐
181 at 47, reprinted in 1977 U.S.C.C.A.N. at 3447. It also noted
that the initial hearing before the Commission should be before
an ALJ, who could compel witnesses and the production of
evidence. Id. at 48, reprinted in 1977 U.S.C.C.A.N. at 3447. 
    Despite  its  broad  attention  to  the  structure  of  the
mechanism for regulating the mining industry, this legislative
effort  yielded  no  concrete  guidance  on  the  resolution  of
impasses over ventilation plans. The 1977 Act simply retained
the section of the 1969 Act that required ventilation plans to be
suitable to the conditions of the mine. Notably, however, the
Senate  report  approved  of  Zeigler’s  discussion  about  the
adoption  of a mine plan, emphasized the importance of the
No. 12‐3598                                                       23

Secretary’s judgment in approving plans and noted that the
operator is “entitled to full and prompt judicial review.” Id. at
25, reprinted in 1977 U.S.C.C.A.N. at 3425. The report stated:
       The  Committee  notes  that  in  addition  to
     mandatory  standards  applicable  to  all  operators,
     operators are also subject to the requirement set out
     in  the  various  mine  by  mine  compliance  plans
     required by statute or regulation. The requirements
     of  these  plans  are  enforceable  as  if  they  were
     mandatory  standards.  Such  individually  tailored
     plans,  with  a  nucleus  of  commonly  accepted
     practices,  are  the  best  method  of  regulating  such
     complex and potentially multifaceted problems as
     ventilation, roof control and the like. The Committee
     notes with approval that individual mine plan adoption
     and implementation procedures have been sustained by
     the federal Court of Appeals for the District of Columbia
     circuit  ([Zeigler]  Coal  Company  v.  Secretary  of  the
     Interior, 536 F.2d 398, (1976). Thus, the Committee fully
     expects the individual mine plan technique to continue to
     be utilized by the Secretary in appropriate circumstances.
     The Committee cautions that while the operator proposes
     a  plan  and  is  entitled,  as  are  the  miners  and
     representatives of miners to further consultation with the
     Secretary  over  revisions,  the  Secretary  must
     independently exercise his judgment with respect to the
     content  of  such  plans  in  connection  with  his  final
     approval  of  the  plan.  The  operator  and  the
     representative  of  miners  are  entitled  to  full  and
24                                                                 No. 12‐3598

       prompt  judicial  review  of  plan  contents,  under
       Section 102(f).[16]
Id. (emphasis added).
    The  House  conference  report,  see  H.R.  Rep.  No.  95‐655
(1977) (Conf. Rep.), reprinted in 1977 U.S.C.C.A.N. 3485, 3501,
discussed  the  process  for  review  of  citations  by
the Commission, but did not discuss a procedure for reviewing
the Secretary’s refusal to approve a ventilation or other mine
plan. It simply noted that it would adopt the Senate’s version
of the bill relating to the review of citations, which gave the
aggrieved  party  the  opportunity  to  be  heard  before  the
Commission  and  authorized  the  Commission  to  issue  a
decision based on its own factual findings. Id.
    In  sum,  other  than  the  Senate  report’s  reference  to  the
method  mentioned  in  Zeigler,  neither  the  1977  Act  nor  its
accompanying  legislative  history  discusses  procedures  for
obtaining  approval  of  individual  mine  plans  or  obtaining
review of the Secretary’s refusal to approve a mine plan. Nor
do they specify the standard of review to be applied by the ALJ
in reviewing the Secretary’s decision.
    In 2006, Congress gave us another oblique indication that
it approved of the citation system as a means of reviewing the
Secretary’s disapproval of plans drawn up by mine operators.
In that year, Congress amended the Mine Act to require mine


16
        The  committee  report  states  that  judicial  review  is  available  under
“Section 102(f),” but this must be a typographical error. Neither the 1969
Act nor the 1977 Act contain a section 102(f). Judicial review under both acts
is available under section 106.
No. 12‐3598                                                                25

operators to adopt emergency response plans approved by the
Secretary.  See  Mine  Improvement  and  New  Emergency
Response Act of 2006, Pub. L. No. 109‐236, 120 Stat. 493 (2006)
(codified at 30 U.S.C. §§ 801‐878) (the “2006 Act”). The 2006 Act
provides  that  disputes  relating  to  the  Secretary’s  refusal  to
approve an emergency response plan be resolved through a
process  substantially  similar  to  the  “technical  violation”
method used for reviewing mine ventilation plans. See 2006
Act § 2, 120 Stat. at 495‐96 (amending section § 316(b)(2)(G) of
the 1977 Act). Congress did not amend the provisions related
to ventilation plans, but the Senate report accompanying the
2006 Act discussed the value of the plan adoption regulations
that  were  already  in  place  for  roof  and  ventilation  plans.  S.
R e p .   No.   109 ‐ 3 6 5 ,   a t  4  ( 2 0 0 6 ) ,  a v a i l a b l e   a t
http://www.msha.gov/SOLICITOR/MinerActLegHist.pdf.17
Specifically, the report notes that the plan method is ideal for
ensuring that the safety plan remains up‐to‐date on the best
technologies  and  accounts  for  the  changing  conditions  of  a
particular mine. “[F]lexibility and practicality” are important
in formulating a mine plan. Id. Further, the report specifically
recognizes that negotiations on an appropriate plan will not

17
     The ventilation plan regulations do not set forth a method for obtaining
approval of a ventilation plan or explain how a district manager should
decide to approve a plan. However, there are extensive general ventilation
regulations applicable to every mine which detail the type of fans a mine
may use to ventilate a mine, where the fans and their power sources are to
be located, daily air quality monitoring, where air quality samples should
be taken, minimum air quality standards and more. See 30 C.F.R. §§ 75.300‐
75.389 (2009). The mine ventilation plan must include information related
to  many  of  these  regulations  and  include  “any  additional  provisions
required by the district manager.” See id. § 75.371.
26                                                        No. 12‐3598

always  be  easy  and  “that  in  some  instances  there  may  be
controversies that require prompt and impartial resolution.” Id.
at  5.  The  report  states  the  committee’s  intention  to  adopt  a
“technical  violation”  method  of  review  because  that  is  a
method already familiar to the parties: 
      As  is  currently  the  case  with  roof  and  ventilation
      plans, the dispute resolution process begins with a
      review  and  decision  by  an  Administrative  Law
      Judge  from  the  Mine  Safety  and  Health  Review
      Commission. Further appeal from the ALJ’s decision
      may be taken in the same manner as with any other
      citation. This process is, of course, to be distinguished
      from the issuance of a citation for non‐compliance with
      the  provisions  of  an  already  approved  plan.  In  those
      instances the normal procedures regarding citation level
      and appeal process would apply.
Id. (emphasis added).
      The  report  emphatically  distinguishes  the  “technical
violation” from the use of citations to enforce already existing
rules. Notably, neither the text nor the legislative history of this
statute addresses the standard of review to be employed by the
Commission in adjudicating denials of approval for emergency
response plans.18
   Implementing regulations and agency directives during the
time these legislative actions were taken similarly add nothing


18
     We note that the Commission has applied an arbitrary and capricious
standard of review to emergency response plan disputes. See Emerald Coal
Res., LP, 29 FMSHRC at 966. 
No. 12‐3598                                                                 27

of  substance  to  our  inquiry.  On  November  20,  1970,  the
Secretary of the Interior,  then  the officer responsible for the
administration of the statute, issued a final rule establishing
standards  for  ventilation  as  required  by  the  1969  Act.  The
regulation  required  operators  to  submit  various  pieces  of
information  to  the  MSHA  district  manager;  it  also  set  forth
criteria  to  guide  approval  of  a  ventilation  plan.  Mandatory
Safety Standards, Underground Coal Mines, 35 Fed. Reg. at
17,904. The regulations state that the operator must submit a
plan to the Secretary, but do not suggest a process for resolving
disputes  or  obtaining  review.  Id.;  see  also  30  C.F.R.  §  75.316
(1971). The 1978 and 2009 versions of the rule also suggest no
process for resolution of these disputes. See 30 C.F.R. § 75.316
(1978), 30 C.F.R. §§ 75.370‐75.371 (2009). 
    In  examining  MSHA’s  internal  policies,  we  note  that
volume V of MSHA’s “Program Policy Manual” discusses the
process  for  approving  mine  plans  and  contesting  MSHA’s
refusal to approve a plan. According to the manual, if MSHA
is unable to approve a plan, “the operator should be notified in
writing  of  what  information  is  needed  or  why  the  changes
cannot be approved. The process should be completed quickly
… .” Program Policy Manual, Vol. V ‐ Coal Mines, MSHA, 4 (June
28,  2013),  http://www.msha.gov/REGS/COMPLIAN/‐
PPM/PDFVersion/PPM%20Vol%20V.pdf. 19  The  manual
indicates that an operator may  contest  MSHA’s decision by
notifying MSHA and receiving a citation. “Where the operator


19
   The manual available from MSHA’s website is current as of June 2013,
but  the  section  on  mine  plan  approval  contests  has  not  changed  since
February 2003.
28                                                     No. 12‐3598

disagrees  with  MSHA  and  indicates  the  desire  to  seek  a
citation to contest before the Federal Mine Safety and Health
Review  Commission,  a  citation  should  be  issued.”  Id.  The
manual suggests ways of obtaining the necessary citation and
explains that review will be before an ALJ: 
     [In t]he case of a new mine plan with a provision
     that  cannot  be  approved  …  [t]he  operator  could
     indicate  that  mining  operations  will  begin  on  a
     particular  date,  using  the  plan  that  contains  the
     provision  which  is  not  approved.  On  the  date
     indicated for starting operations, a citation would be
     issued for failure to adopt and follow an approved
     plan,  as  required  by  the  applicable  standard.
     Abatement  would  be  achieved  by  the  operator
     promptly adopting provisions that satisfy MSHA’s
     previously documented concerns.
Id. at 5. In each of these cases, the operator would have the
option of contesting the citation issued and presenting to an
administrative law judge the reasons why the disputed plan
provision  should  have  been  approved.  “Likewise,  [MSHA]
would present [its] reasons for revoking or denying approval.”
Id. The manual’s description of the hearing before the ALJ does
not indicate the standard of review to be applied.
   This analysis of the historical development of the statutory
provisions  at  issue  establishes  that  the  “technical  violation”
method of seeking review of an impasse in the development of
a ventilation plan developed first through judicial suggestion
and then through custom and agency practice. Congressional
approval came obliquely at first through mention in legislative
No. 12‐3598                                                      29

history  and  then  more  directly  through  somewhat  parallel
legislation governing emergency response plans. Nevertheless,
the issue of the appropriate standard of review to apply to the
conclusion of this process has not been addressed. 


                                 3.
     Our examination of the overall text of the statute reveals
that it is not at all clear that Congress ever focused explicitly on
the appropriate standard of review for the Secretary’s refusal
to approve a mine ventilation plan. The statutory text, read as
a  whole,  makes  clear  that  the  process  of  approving  a
ventilation  plan  proposed  by  the  mine  operator  is  a
significantly  different  task  than  issuing  a  citation  for  the
violation of an established standard. Put in its simplest terms,
it involves the formulation of a standard, not the enforcement of
a standard. It requires the gathering of information by the mine
operator  and  its  presentation  to  the  district  manager,  the
manager’s  examining  and  assessing  that  material  and
considering the views of the operator on the appropriateness
of the plan. At bottom, it entails the exercise of the Secretary’s
independent judgment as to the appropriateness of the plan to
ensure the health and safety of the miners. There is, in other
words,  a  congressional  mandate  that  the  Secretary  exercise
independent judgment that the plan safeguards those whom
it is designed to protect. The plan as finally implemented must
reflect the Secretary’s best judgment that the mine is indeed
safe for miners. See 30 U.S.C. § 863(o). We further note that, in
enacting  the  legislation  dealing  with  ventilation  plans,
Congress did not affirmatively enact the “technical violation”
30                                                         No. 12‐3598

approach  to  obtaining  review  of  secretarial  denials  of  plans
proposed by mine operators. This scheme was the product of
agency custom and practice. It is clear, however, that Congress
became aware of the practice and, indeed, later implemented
it in the area of emergency response plans.
    As  part  of  their  argument,  Mach  points  us  to  30  U.S.C.
§  815(d),  which  specifies  that  proceedings  before  the
Commission are to be conducted in accordance with section
554 of the APA. Appellant’s Br. 19‐20. Section 556(d), which
applies to hearings under section 554, provides for de novo
review.20  When  enacted,  this  provision  was  placed  in  the
statute to ensure that those accused of violating an established
regulation were accorded a full opportunity  to demonstrate
that they had not acted as the Secretary alleged. The advent of
the “technical violation” to review the Secretary’s refusal to
approve  a  ventilation  plan  simply  was  not  before  Congress
when it initially enacted the provision. When Congress finally
acknowledged the existence of the practice, or even when it
implemented it in the emergency response legislation, it did
not address whether the standard of review regularly involved
in reviewing violations of established rules should be imported
to the review of denials of secretarial approval of ventilation
plans. 
    In our view, the use of a de novo standard to review such
secretarial refusals runs into a substantial statutory barrier. Use
of such a de novo standard of review in the ventilation plan

20
    See Steadman, 450 U.S. at 102 (holding that the standard of proof that
applies  in  hearings  governed  by  section  556  of  the  APA  is  the
preponderance of evidence).
No. 12‐3598                                                    31

situation  would  undermine—substantially—the  specific
statutory language of 30 U.S.C. § 863(o) that the implemented
plan  must  be  one  approved  by  the  Secretary,  not  by  the
Commission.  This  statutory  provision  makes  clear  that  the
Secretary’s  role  of  approving  the  plan  is  not  really  an
enforcement role susceptible to de novo review, but rather a
role imbued with a legislative or policy‐making dimension to
ensure that the plan is reflective of the public interest in mine
safety.  As  we  have  noted  earlier,  in  its  earliest
acknowledgment  of  the  use  of  the  “technical  violation”
approach to review secretarial denials, the Senate Committee
specifically  “caution[ed]”  that  “the  Secretary  must
independently  exercise  his  judgment  with  respect  to  the
content of such plans in connection with his final approval of
the  plan.”  S.  Rep.  No.  95‐181  at  25,  reprinted  in  1977 
U.S.C.C.A.N.  at  3425  (emphasis  added).  That  warning  was
embodied in section 863(o). We therefore cannot accept Mach’s
argument  that  the  foregoing  analysis  is  basically  a  “policy
argument.” Reply Br. 3. 
     In light of the statutory text and its history, we conclude
that the majority of the members of the Commission correctly
determined  that  the  decision  of  the  Secretary  to  withhold
approval of the ventilation plan is reviewable under the abuse
of discretion standard. To permit the Commission to substitute
its view for that of the Secretary simply would displace entirely
the expertise  of the  Secretary from the determination  of  the
appropriate safety standards for mine ventilation, a situation
32                                                                 No. 12‐3598

clearly contrary to the intent of the statutory scheme mandated
by Congress. 21
     Our  conclusion  is  consistent  with  the  Supreme  Court’s
discussion of the roles of the Secretary and OSHRC in Martin
v.  OSHRC,  499  U.S.  144.  In  determining  that  the  Secretary’s
interpretation, rather than OSHRC’s, should receive deference,
the  Supreme  Court  noted  that  the  Secretary,  as  the  entity
responsible  for  promulgating  and  enforcing  the  statute,  has
policymaking expertise and is 
       in  a  better  position  than  is  the  Commission  to
       reconstruct  the  purpose  of  the  regulations  in
       question.  Moreover,  by  virtue  of  the  Secretary’s
       statutory role as enforcer, the Secretary comes into
       contact with a much greater number of regulatory
       problems  than  does  the  Commission,  which
       encounters only those regulatory episodes resulting
       in  contested  citations  …  .  Because  historical
       familiarity and  policymaking expertise account in
       the first instance for the presumption that Congress


21
     We recognize that past Commission decisions required the Secretary to
bear the burden of proving, by preponderance of the evidence, that the
Secretary’s  plan  was  suitable  and  that  the  mine  operator’s  plan  was
unsuitable, see, e.g., Sec’y of Labor v. Peabody Coal Co., 15 FMSHRC 381, 388
(1993),  and  that  the  Commission  generally  must  explain  its  decision  to
depart  from  its  own  precedent,  Lone  Mountain  Processing,  Inc.  v.  Sec’y  of
Labor, 709 F.3d 1161, 1164 (D.C. Cir. 2013). Our conclusion that the statute’s
regulatory  scheme  requires  the  Commission  to  review  the  Secretary’s
decision to approve or reject a ventilation plan under a more deferential
standard,  however,  makes  further  explanation  by  the  Commission
unnecessary in this case.
No. 12‐3598                                                     33

     delegates  interpretive  lawmaking  power  to  the
     agency  rather  than  to  the  reviewing  court,  we
     presume  here  that  Congress  intended  to  invest
     interpretive power in the administrative actor in the
     best position to develop these attributes.
       … .
       For  the  same  reason,  we  reject  the  Court
     of  Appeals’  inference  that  Congress  intended  to
     endow  the  Commission  with  the  normal
     complement  of  adjudicative  powers  possessed  by
     traditional administrative agencies. 
Id.  at  152‐54  (citations  omitted)  (internal  quotation  marks
omitted).


                                B.
    Having determined that the Commission was correct in its
conclusion that the Secretary’s decision ought to be reviewed
deferentially, we must determine whether the Commission’s
decision can be sustained on review before this court. Unlike
the situation that has occupied us in the earlier pages of this
opinion, the standard by which we review the orders of the
Commission is well settled. We review the factual findings of
the  Commission  to  ascertain  if  they  are  supported  by
substantial evidence, 30 U.S.C. § 816(a); we review questions
of law de novo, Zeigler Coal Co. v. Kelley, 112 F.3d 839, 841 (7th
Cir. 1997); and we review the ALJ’s evidentiary rulings for an
abuse of discretion, Lakeland Enters. of Rhinelander, Inc. v. Chao,
402 F.3d 739, 745 (7th Cir. 2005). 
34                                                                  No. 12‐3598



                                         1.
    Mach contends that the ALJ’s incorrect application of an
arbitrary and capricious standard of review led her to exclude
or  unfairly  discount  its  evidence  and  the  testimony  of  its
experts, thus preventing Mach from fully presenting its case.
Appellant’s  Br.  38.  Our  earlier  discussion  and  conclusion
forecloses this line of argument. We note that the ALJ did allow
Mach’s  witnesses  to  testify,  considered  their  testimony  and
provided  a  reasoned  explanation  both  for  discounting  their
testimony and for accepting the testimony of the Secretary’s
witnesses.22


                                         2.
   Examining the merits, although Mach contends that it was
entitled to a de novo review before the ALJ, it does not argue
that, if the arbitrary and capricious standard applies, there is
insufficient  evidence  to  sustain  the  decision  of  the  district




22
     See, e.g., Mach Mining, LLC v. Sec’y of Labor, 32 FMSHRC 149, 158 (2010)
(finding  one  of  Mach’s  witnesses  less  credible  because  he  testified  from
notes handed to him by his attorney); id. (noting that Mach’s expert failed
to  address  MSHA’s  recommendations);  id.  at  159  (concluding  that  the
Secretary’s position was based on legitimate facts and Mach presented no
real  evidence  to  the  contrary);  id.  at  160  (determining  that  the  Secretary
demonstrated a need for ventilation controls and noting that Mach’s expert
failed to explain how it would avoid a short circuit in the air flow without
controls). 
No. 12‐3598                                                                  35

manager.23 It also does not maintain that the district manager
failed to follow the general regulations with respect to mines
or  the  various  directives  promulgated  by  the  Secretary  to
ensure comprehensive review of a submitted plan. Nor does it
contend that the district manager acted arbitrarily in refusing
to review any information that Mach submitted to him. 
    Mach does submit, however, that it was unaware “of the
full  range  of  disagreements  MSHA  would  have  with  its
ventilation plan for panel 3.” Appellant’s Br. 42. It alleges that
MSHA never fully articulated its rationale for rejecting Mach’s
ventilation  plan  during  informal  negotiations,  which
prejudiced  Mach  at  the  hearing  before  the  ALJ.  At  bottom,
Mach  claims  that  the  district  manager  failed  to  negotiate  in
good faith, see Secʹy of Labor v. C.W. Mining Co., 18 FMSHRC
1740,  1747  (1996)  (explaining  that  good  faith  negotiations
include “notice of a party’s position and adequate discussion
of  disputed  provisions”),  contrary  to  the  negotiation
procedures required by the Commission, see Sec’y of Labor v.
Carbon Cnty. Coal Co., 7 FMSHRC 1367, 1371 (1985). However,
the  ALJ  found  that  the  negotiations  between  Mach  and  the
district  manager  did  satisfy  the  good  faith  requirement.
Specifically,  she  noted  “that  the  Secretary  and  Mach  had
extensive  back  and  forth  discussions  over  a  period  of  eight
months” and that those discussions “included telephone calls,
emails, letters and meetings, at both the district and national


23
     Mach’s statement of the issues asserts that the ALJ’s decision was not
supported by substantial evidence, Appellant’s Br. 2, but its brief on this
issue  focuses  only  on  what  the  ALJ  could  have  found  under  a  de  novo
standard of review, id. at 44.
36                                                     No. 12‐3598

level. During the negotiations both parties made adjustments
in their positions regarding the issues. The discussions were
ongoing and, based upon those talks, several of the issues were
removed from consideration.” Mach Mining, LLC, 32 FMSHRC
at  151.  Mach’s  brief  does  not  point  to  any  evidence  to  the
contrary.
   We  thus  affirm  the  Commission’s  decision  on  the
evidentiary issue and on the merits.


                           Conclusion
   For  the  above  reasons,  we  must  deny  the  petition  for
review. 
                                              PETITION DENIED